Citation Nr: 0701840	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from May 1943 to March 1946.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in March 1996 at the age of 72; 
respiratory failure was certified as the immediate cause of 
death and severe chronic obstructive pulmonary disease (COPD) 
was certified as the underlying cause of death; pneumonia, 
coronary artery disease (CAD) and hypertension were certified 
as other significant conditions contributing to death.    

2.  COPD did not become manifest in service; it was first 
shown by the medical evidence of record many years 
postservice, and there is no competent evidence that links 
the COPD to service.

3. CAD, hypertension and pneumonia were not manifested in 
service; CAD and hypertension were not manifested in the 
first postservice year; and there is no competent evidence 
that any of these disabilities is related to the veteran's 
service.  

4.  The veteran had not established service connection for 
any disability, and a service-connected disability is not 
shown to have contributed to cause his death.





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 
((West 2002 & Supp. 2005)); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claims.  A July 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate her claim.  It also explained that VA would make 
reasonable efforts to help her obtain evidence necessary to 
support her claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately her responsibility to ensure that records were 
received by VA.  While this letter did not advise the 
appellant verbatim to submit everything she had pertinent to 
her claim, it explained the type of evidence necessary to 
substantiate her claims and asked her to submit such 
evidence.  This was essentially equivalent to advising her to 
submit everything she had pertinent to her claim.  The March 
2004 rating decision and a December 2004 statement of the 
case (SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  Although the appellant was not provided notice 
regarding the effective date of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)) such notice would only 
be relevant if the benefit sought were being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  She is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records and available postservice medical 
records.  (When the RO sought service personnel and medical 
in January 2003, the service records depository responded 
that this is a fire-related case.  It was also noted that 
records had been sought, and forwarded, previously, in 1950.  
Notably, the record includes a manila envelope with service 
medical (and some personnel) records.)  The appellant has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The veteran's service medical records associated with his 
claims file do not reveal any treatment, findings or 
complaints of lung or cardiovascular disability or 
hypertension.  On March 1946 separation examination his lungs 
and cardiovascular system were normal; his blood pressure was 
126/70.  

An October 1976 VA progress note shows that the veteran's 
blood pressure was 220/140.  Hypertension was diagnosed.  

A December 1976 primary care progress note indicates that 
pulmonary nodules had been found on radiological testing of 
the chest.  The provisional diagnosis was pulmonary nodules.  

A San Diego County marriage certificate shows that the 
appellant and the veteran were married in January 1977.  

A July 1980 left ventriculogram and coronary arteriogram 
produced a finding of severe three vessel coronary artery 
disease with evidence of distal disease in the circumflex and 
right coronary arterial systems.  

An August 1980 chest X-ray report showed a diagnostic 
impression of status post coronary artery bypass graft (CABG) 
surgery with slight interval decrease in left pleural 
effusion and continued Grade I pulmonary venous hypertension.  

A November 1982 VA examination produced diagnoses of arterial 
sclerotic heart disease, hypertensive cardiovascular disease 
and arterial sclerotic peripheral vascular disease.

A February 1996 private chest X-ray produced a diagnostic 
impression of COPD with evidence of left lower lobe 
pneumonia.  A February 1996 private hospital discharge 
summary shows pertinent discharge diagnoses of pneumonia and 
COPD.     

The veteran's death certificate shows that he died in March 
1996 of respiratory failure due to severe chronic obstructive 
pulmonary disease.  Other significant conditions contributing 
to the death were pneumonia, coronary artery disease and 
hypertension.  

In the appellant's April 2004 notice of disagreement she 
indicates that the veteran had mental problems since his 
service in World War II.  She alleges that to cope with these 
problems he smoked cigarettes regularly, which eventually led 
to his demise.  In her February 2005 Form 9 she elaborated, 
attaching a March 1992 letter where she indicated that the 
veteran was prescribed haloperidol to calm his nervous 
condition.  She also stated that the psychological injuries 
from the war significantly changed his life and led to his 
death.  He was always too nervous and as a result, he smoked 
heavily and got emphysema, cardiovascular disease and 
disablement of leg muscles to the point that he could not 
walk.  When he was in the hospital and saw the doctors and 
nurses coming to take care of him he told her that, "The 
soldiers are coming to kill me."  The fears that were in his 
mind all the time were coming out.    

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for CAD or hypertension may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

During his lifetime, the veteran had not established service 
connection for any disability.  The immediate cause of his 
death was respiratory failure due to severe COPD; pneumonia, 
CAD and hypertension were other significant conditions 
contributing to death.  There is no evidence of record that 
heart disease or hypertension was manifested during service 
or in the first postservice year, and there is no evidence 
that COPD and pneumonia were manifested in service.  The 
record reflects that heart disease and hypertension were 
first clinically documented sometime around 1976 (some 30 
years postservice).  The earliest signs of lung disability 
(i.e. COPD and pneumonia) also appeared in 1976.  
Consequently, service connection for the cause of the 
veteran's death on the basis that a death-causing disease 
became manifest in service, or may be presumed to have been 
service connected (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

The appellant contends that the veteran's death was service 
connected based on a theory of causality that he had a 
psychiatric disability acquired during World War II, and that 
such disability caused him to smoke, which in turn caused the 
conditions that caused his death.  [Notably, 38 U.S.C.A. 
§ 1103 precludes DIC where the veteran's death resulted from 
disability due to use of tobacco products in service.]  As to 
the appellant's secondary service connection theory of 
entitlement, there is no competent (medical) evidence that 
the veteran actually had a psychiatric disability related to 
his military service or that such disability was the cause of 
his cigarette smoking which caused the disabilities that were 
the proximate cause of his death.  Because the appellant is a 
layperson, she is not competent to give a medical opinion as 
to medical diagnosis or medical causation.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence does not show that the veteran suffered from 
heart disease, hypertension, COPD or pneumonia during service 
or from heart disease or hypertension in the first 
postservice year, and it is not shown that the primary or 
underlying causes of his death were related to his military 
service.  As he had no service connected disabilities, there 
is no basis for finding that a service connected disability 
contributed to cause his death.  The preponderance of the 
evidence is against this claim and it must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


